Appeal from a judgment of the County Court of Greene County, rendered June 17, 1975, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree. The defendant contends that the trial court erred in not suppressing evidence obtained by a search warrant issued by a Town Justice of the Town of Catskill for execution at a residence located in the Town of Coxsackie. The application for the warrant establishes by personal knowledge of the applicant reasonable cause to believe that the defendant was in possession of marijuana at his residence. As noted by the defendant, there was nothing before the Magistrate to indicate that any crime had been committed within his territorial jurisdiction by the defendant; however, in People v Fishman (48 AD2d 726, 727) this court adopted the view that a search warrant can be issued by a *779Town Justice for execution anywhere in his county. The Fishman view was premised upon CPL 690.20 (subd 2) and distinguished prior cases involving the prior Code of Criminal Procedure. We see no reason to depart from that view. It is to be noted that the case of People v Epstein (47 AD2d 661, 662), relied on by defendant, makes no reference to CPL 690.20. Judgment affirmed. Sweeney, J. P., Kane, Mahoney, Larkin and Herlihy, JJ., concur.